                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


          NORTHSTAR ALARM SERVICES, LLC,                            MEMORANDUM DECISION AND
                                                                    ORDER DENYING MOTION TO
                                    Plaintiff,                      DISMISS COUNTERCLAIM

          v.                                                        Case No. 2:17-cv-01097-DN

          ALDER HOME PROTECTION,                                    District Judge David Nuffer
          d/b/a ALDER HOLDINGS, LLC,

                                    Defendant.


                 Plaintiff NorthStar Alarm Services LLC (“NorthStar”) filed a motion (“Motion”) 1 to

      dismiss the amended counterclaim (“Counterclaim”) 2 of Defendant Alder Home Protection

      (“Alder”) under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be

      granted. Because the Counterclaim adequately states a claim for relief, the Motion1 is DENIED.

                                                      BACKGROUND

                 “To survive a motion to dismiss, a complaint must allege facts that, if true, state a claim

      to relief that is plausible on its face. A claim is facially plausible when the allegations give rise to

      a reasonable inference that the defendant is liable.” 3 Accepting Alder’s well-pleaded factual




      1
       Plaintiff’s Motion to Dismiss Defendant’s Amended Counterclaim for Failure to State a Claim (“Motion”), docket
      no. 34, filed September 27, 2018; see Memorandum Opposing Motion to Dismiss Defendant’s Amended
      Counterclaim for Failure to State a Claim, docket no. 49, filed October 18, 2018; Reply Memorandum in Support of
      Plaintiff’s Motion to Dismiss Defendant’s Amended Counterclaim for Failure to State a Claim, docket no. 58, filed
      November 9, 2018.
      2
       Defendant’s Answer to Plaintiff’s Amended Complaint and Amended Counterclaim (“Counterclaim”), docket
      no. 30, filed September 13, 2018.
      3
          Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016) (citation and internal quotation marks omitted).




elm
allegations as true, and “view[ing] them in the light most favorable to” Alder, 4 the relevant facts

for purposes of this Motion are as follows.

            Alder is a residential security and home automation company with thousands of

customers throughout the United States. 5 NorthStar is also in the business of selling and

installing electronic security services and equipment. 6 MX Security LLC (“MX”) is an agent of

NorthStar and subject to NorthStar’s control. 7 Alder and NorthStar are direct competitors. 8

            NorthStar and MX have knowingly engaged in an intentional and targeted campaign to

damage Alder’s reputation, goodwill, and business relationships by, among other things,

disseminating materially false, disparaging, and damaging information about Alder in connection

with the commercial advertisement and promotion of NorthStar’s products and services. 9 For

example, NorthStar and MX have affirmatively and dishonestly solicited the cancellation and

breach of Alders’ customers’ contracts; 10 intentionally lied and caused confusion about their

relationship to and association with Alder and Alder’s products and services; 11 falsely stated that

Alder had gone out of business or was going out of business; 12 wrongfully accused Alder of

being an unlawful “scam company”; 13 and made other misrepresentations regarding the nature,




4
    Id.
5
    Counterclaim, supra note 2, ¶¶ 7, 17, at 13, 15.
6
    Id. ¶ 10, at 14.
7
    Id. ¶¶ 11-13, at 14.
8
    Id. ¶ 14, at 14.
9
    Id. ¶¶ 15-16, 19, 25-30, 64-65, 71-72, 77-78, 85-86, at 14-17, 26-28.
10
     Id. ¶¶ 20(a), 20(l), 33-60, 99-100, at 15-25, 30.
11
     Id. ¶¶ 20(b), 20(j), 20(n)-20(o), 29, 33-34, 42, 45, 49-50, 57, 80, 93-94, at 15-18, 20-22, 25, 27, 29.
12
     Id. ¶¶ 20(c), 20(m)-20(n), 54, 60, at 15-16, 24-25.
13
     Id. ¶ 20(c), at 15; see id. ¶ 87, at 28.




                                                                                                               2
availability, safety, efficacy, quality, and status of Alder’s products and services. 14 Such false and

misleading representations have caused, and continue to cause, Alder to lose many customers

and suffer damages. 15

           Alder is suing NorthStar and MX for (1) tortious interference with contractual relations,

(2) tortious interference with economic relations, (3) unfair competition under the Lanham Act, 16

(4) defamation, (5) unfair competition under Utah law, and (6) civil conspiracy.

                                                    DISCUSSION

                   Alder has adequately stated claims for tortious interference.

           To recover damages for tortious interference, a plaintiff must prove (1) that the defendant

intentionally interfered with the plaintiff’s existing or potential economic relations, (2) by

improper means, and (3) thereby caused injury to the plaintiff. 17

           NorthStar argues that Alder’s tortious interference claims should be dismissed because

Alder has not satisfied the improper-means requirement. 18 Specifically, NorthStar argues that the

Counterclaim does not “allege that the statements . . . made by NorthStar (or MX) were in fact

false or anything more than mere puffery.” 19




14
     Id. ¶¶ 20(d)-20(h), 20(k), 35-36, 39-41, 44-45, 47-48, 53-54, 56, 58, at 15, 18-25.
15
     Id. ¶¶ 33-61, 67, 74, 81-82, 88-89, 95, 102, at 17-30.
16
     15 U.S.C. § 1125(a).
17
     Eldridge v. Johndrow, 2015 UT 21, ¶ 13-14, 345 P.3d 553.
18
     Motion, supra note 1, at 15.
19
     Id.




                                                                                                       3
            NorthStar’s argument fails for at least two reasons. First, Alder has affirmatively alleged

that the statements at issue were false. 20 And, second, Alder is not required to allege that the

statements were “more than mere puffery.”

            Accordingly, the Motion will be denied as to Alder’s tortious interference claims.

                        Alder has adequately stated claims for unfair competition.

            Alder has asserted claims for unfair competition under federal and state law. NorthStar

argues that both 21 claims should be dismissed because Alder has not alleged that NorthStar’s

statements: (1) proximately caused Alder damage; 22 (2) were likely to cause confusion as to

NorthStar’s association with Alder; 23 or (3) falsely represented the nature, characteristics, or

qualities of Alder’s or NorthStar’s goods or services. 24

            NorthStar’s argument is incorrect. Alder has adequately alleged that NorthStar’s conduct

and statements: (1) were the cause of injury to Alder; 25 (2) caused or were likely to cause

confusion regarding NorthStar’s association with Alder; 26 and (3) falsely 27 represented the

nature, characteristics, and qualities of Alder’s and NorthStar’s goods and services. 28

            Consequently, the Motion will be denied as to Alder’s unfair competition claims.




20
     See, e.g., Counterclaim, supra note 2, ¶¶ 15, 20-21, 33-61, 63, 78, at 14-27.
21
   NorthStar seeks the dismissal of Alder’s unfair competition claim under state law on the same grounds that
NorthStar seeks the dismissal of Alder’s unfair competition claim under federal law. See Motion, supra note 1,
at 14-15.
22
     Id. at 6-8.
23
     Id. at 6, 8-10.
24
     Id. at 6, 10-13.
25
     See sources cited supra note 15.
26
     See sources cited supra note 11.
27
     See sources cited supra notes 9-15.
28
     See sources cited supra notes 11 and 14.




                                                                                                                 4
                         Alder has adequately stated a claim for defamation.

           NorthStar asserts that Alder’s defamation claim should be dismissed because “Alder

alleges no facts that NorthStar made any statement to suggest that Alder’s business or conduct

was either lawful or unlawful.” 29 This assertion is incorrect. Alder has affirmatively alleged that

NorthStar falsely represented to Alder’s customers that Alder “was an unlawful ‘scam

company.’” 30 As a result, the Motion will be denied as to Alder’s defamation claim.

                      Alder has adequately stated a claim for civil conspiracy.

           NorthStar requests the dismissal of Alder’s civil conspiracy claim because, according to

NorthStar, “Alder has failed to state a claim for any tort which could form the basis for a claim

of civil conspiracy.” 31 This request will be denied because, as explained above, Alder has

adequately stated underlying claims for tortious interference, unfair competition, and

defamation—each of which may form the basis for Alder’s civil conspiracy claim.

                                                    ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Motion 32 is DENIED.

           Signed January 9, 2019.
                                                     BY THE COURT:



                                                     David Nuffer
                                                     United States District Judge




29
     Motion, supra note 1, at 14.
30
     Counterclaim, supra note 1, ¶ 20(c), at 15.
31
  Motion, supra note 1, at 16; see Estrada v. Mendoza, 2012 UT App 82, ¶ 13, 275 P.3d 1024 (“The claim of civil
conspiracy requires, as one of its essential elements, an underlying tort.” (citation and internal quotation marks
omitted)).
32
     Docket no. 34, filed September 27, 2018.



                                                                                                                     5
